DETAILED ACTION
This Office Action is in response to RCE filed June 27, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
On line 9 of claim 1, “introduced to” should be replaced with “introduced into”.
On line 11 of claim 6, “introduced to” should be replaced with “introduced into”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 6-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Regarding claims 1 and 6, it is not clear what “a volume percentage of the oxygen gas introduced into the deposition chamber” in the limitation “a volume percentage of the oxygen gas introduced into the deposition chamber is higher than or equal to 50 % (80 %) and lower than 100 % (emphasis added)” recited on lines 10-12 of claim 1 and on lines 12-14 of claim 6 refers to, because (a) for Applicants to claim “a volume percentage of the oxygen gas introduced into the deposition chamber”, Applicants should first claim whether the claimed volume percentage of the oxygen gas introduced into the deposition chamber is with respect to (i) the total volume of the deposition chamber, (ii) the total volume of the oxygen gas and the claimed inert gas, and (iii) the total volume of the oxygen gas, the claimed inert gas and the source gas(es) for forming the second oxide semiconductor film, and (b) however, Applicants do not specifically claim what the claimed volume percentage of the oxygen gas introduced into the deposition chamber refers to, and therefore, depending on how the volume percentage of the oxygen gas introduced into the deposition chamber is interpreted, the same volume of an oxygen gas introduced into the deposition chamber may or may not read on the claimed invention; (i) for example, if an oxygen gas volume is 10 liters and the deposition chamber volume is 30 liters, while the total volume of the oxygen gas and an inert gas is 20 liters, it is not clear whether this set of parameters of the oxygen gas volume, the deposition chamber volume and the total volume of the oxygen gas and the inert gas would satisfy the claim limitation cited above since the volume percentage of the oxygen gas introduced into the deposition chamber with respect to the deposition chamber volume is 33%, while the volume percentage of the oxygen gas introduced into the deposition chamber with respect to the total volume of the oxygen gas and the inert gas is 50%; and (ii) for another example, if an oxygen gas volume is 10 liters and the total volume of the oxygen gas and an inert gas is 20 liters, while the total volume of the oxygen gas, the inert gas and a source gas is 30 liters, it is not clear whether this set of parameters of the oxygen gas volume, the total volume of the oxygen gas and the inert gas, and the total volume of the oxygen gas, the inert gas and the source gas would satisfy the claim limitation cited above since the volume percentage of the oxygen gas introduced into the deposition chamber with respect to the total volume of the oxygen gas and the inert gas is 50%, while the volume percentage of the oxygen gas introduced into the deposition chamber with respect to the total volume of the oxygen gas, the inert gas and the source gas is 33%.
(2) Further regarding claims 1 and 6, it is not clear what “a volume percentage” in the limitation “a volume percentage of oxygen gas introduced into the deposition chamber in the step of forming the first oxide semiconductor film” recited on lines 13-14 of claim 1 and on lines 15-16 of claim 6 refers to for the same reasons stated above in item (1).
Claims 2 and 8 depend on claim 1, and claims 7 and 10 depend on claim 6, and therefore, claims 2, 7, 8 and 10 are also indefinite.

Response to Arguments
Applicants’ arguments with respect to claims 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koyama (US 8,547,771)
Yamamoto et al. (US 2015/0008428)
Tanaka et al. (US 8,692,252)
Takeda et al. (US 7,049,190)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        November 30, 2022
/JAY C KIM/Primary Examiner, Art Unit 2815